Name: Commission Regulation (EEC) No 3371/92 of 24 November 1992 amending Regulation (EEC) No 564/92 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/22 Official Journal of the European Communities 25. 11 . 92 COMMISSION REGULATION (EEC) No 3371/92 of 24 November 1992 amending Regulation (EEC) No 564/92 laying down detailed rules for die application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 564/92 (') lays down detailed rules for the application to pigmeat of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ; Whereas imports under licences, applications for which were lodged in the period 1 to 10 October, may take place from 23 October to 20 January of the following year ; whereas imports at a reduced levy in the period 1 to 20 January are set off against the ceilings for the fourth quarter and whereas a single rate of reduction taking account of the rate of reduction in the levy applying when applications are lodged should therefore be main ­ tained during that period ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 564/92 : The rate of reduction in the levies shall be that in force in the period when applications are submitted.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 61 , 6. 3 . 1992, p. 9 .